


110 HR 639 IH: To designate as HUBZones the disaster areas associated

U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 639
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2007
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To designate as HUBZones the disaster areas associated
		  with Hurricanes Katrina and Rita.
	
	
		1.Designation as
			 HUBZones
			(a)Definition of
			 HUBZoneSection 3(p)(1) of the Small Business Act (15 U.S.C.
			 632(p)(1)) is amended—
				(1)in subparagraph (
			 D), by striking or;
				(2)in
			 subparagraph (E), by striking the period at the end and inserting ;
			 or; and
				(3)by adding at the
			 end the following:
					
						(F)areas in which the President has declared a
				major disaster (as that term is defined in section 102 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) as a
				result of Hurricane Katrina of August 2005 or Hurricane Rita of September
				2005.
						.
				(b)Small Business
			 Competitive Demonstration ProgramSection 711(d) of the Small
			 Business Competitive Demonstration Program Act of 1988 (15 U.S.C. 644 note) is
			 amended by adding at the end the following:
				
					(e)ExceptionNotwithstanding subsection (d), the Program
				shall not apply to any contract related to relief or reconstruction from
				Hurricane Katrina of 2005 or Hurricane Rita of
				2005.
					.
			
